DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“an image capturing device” of claim 15, line 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 9, 15-16, and 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a subject” in line 4, but it is not clear if this recitation is the same as, related to, or different from “a subject” of claim 1, lines 2-3.  If they are the same, “a subject” of claim 1, line 4 should be “the subject”.  If they are different, their relationship should be made clear; they should be clearly distinguished from each other; and any subsequent recitation of “the subject” should make it clear which subject is being referred to.
Claim 1 recites “a segment” in line 5, but it is not clear if this recitation is the same as, related to, or different from “a first segment” of claim 1, line 2 or “a second segment” of claim 1, line 4. The relationship among these recitations should be made clear.
Claim 1 recites “a first reference location of the at least two first IMUs” in line 9, but it is not clear if this recitation means that there is a first reference location for each of the at least two first IMUs (i.e., a plurality of first reference locations) or a first location is defined by cumulative placement of the at least two first IMUs (i.e., a single first reference location).  Clarification as to which meaning is intended is required.  Further, any subsequent mention of “first reference location” should be reconciled with whichever meaning is intended.
Claim 1 recites “a second reference location of the at least two second IMUs” in lines 9-10, but it is not clear if this recitation means that there is a second reference location for each of the at least two second IMUs (i.e., a plurality of second reference locations) or a second location is defined by cumulative placement of the at least two second IMUs (i.e., a single second reference location).  Clarification as to which meaning is intended is required.  Further, any subsequent mention of “second reference location” should be reconciled with whichever meaning is intended.
Claim 1 recites “recording a first initial orientation information of the at least two first IMUs placed in a first initialization position at a first initialization location” in lines 11-12, but it is not clear if this recitation means that there is a first initialization position at a first initialization location for each of the at least two first IMUs (i.e., a plurality of first initialization positions, each of which corresponds to a first initialization location) or a first initialization position at a first initialization location is defined by cumulative placement of the at least two first IMUs (i.e., a single first initialization position at a single first initialization location).  Clarification as to which meaning is intended is required.  Further, any subsequent mentions of “a first initialization position” and “a first initialization location” should be reconciled with whichever meaning is intended.
Claim 1 recites “recording a second initial orientation information of the at least two second IMUs placed in a second initialization position at a second initialization location” in lines 13-14, but it is not clear if this recitation means that there is a second initialization position at a second initialization location for each of the at least two second IMUs (i.e., a plurality of second initialization positions, each of which corresponds to a second initialization location) or a second initialization position at a second initialization location is defined by cumulative placement of the at least two second IMUs (i.e., a single second initialization position at a single second initialization location).  Clarification as to which meaning is intended is required.  Further, any subsequent mentions of “a first initialization position” and “a first initialization location” should be reconciled with whichever meaning is intended.
Claim 1 recites “recording second acceleration data and angular rate output by the second IMU in a continuous manner after the recordation of the second initial orientation information of the second IMU” in lines 21-23, which renders the claim indefinite.  Up to this point, claim 1 has referred to “at least two second IMUs” (see claim 1, line 3), this recitation of claim 1, lines 21-23 only refers to “the second IMU”.  It is not clear if this recitation of lines 21-23 (which is singular) is the same as, a subset of, related to, or different from the recitation of line 3 (which is plural).  The relationship between these two recitations should be made clear,  If this recitation of lines 21-23 is different from the recitation of line 3, it is also not clear what relationship “the second initial orientation information of the second IMU” has with the recitation “a second initial orientation information of the at least two second IMUs” of claim 1, line 13. The relationship between these two recitations should be made clear as well.
Claim 1 recites “wherein differences are resolved between the acceleration data and angular rate from each IMU of the at least two first IMUs” in lines 27-28, but it is not clear what the differences are that are being resolved.  Is it the differences between (1) the acceleration data and (2) the angular rate for each first IMU?  Or is it the differences between (1) the acceleration data of one first IMU and (2) the acceleration data of another first IMU and between (1) the angular rate of the one first IMU and (2) the angular rate of the another first IMU?  Clarification is required.
Claim 1 recites “the acceleration data and angular rate from each IMU of the at least two first IMUs” in lines 27-28, but it is not clear if this recitation is the same as, related to, or different from “first acceleration data and angular rate output by the at least two first IMUs” of claim 1, lines 18-19.  If they are the same, consistent terminology should be used.  If they are different, their relationship should be made clear.  Also, if they are different, there is insufficient antecedent basis for “the acceleration data and angular rate from each IMU of the at least two first IMUs” of claim 1, lines 27-28 in this claim.
Claim 1 recites “a joint” line 29, but it is not clear if this recitation is the same as, related to, a subset of, or different from “two joints” of claim 1, line 5.  The relationship between these two recitations should be made clear.
Claim 1 recites “wherein differences are resolved between the acceleration data and angular rate from each IMU of the at least two second IMUs” in lines 33-34, but it is not clear what the differences are that are being resolved.  Is it the differences between (1) the acceleration data and (2) the angular rate for each second IMU?  Or is it the differences between (1) the acceleration data of one second IMU and (2) the acceleration data of another second IMU and between (1) the angular rate of the one second IMU and (2) the angular rate of the another second IMU?  Clarification is required.
Claim 1 recites “the acceleration data and angular rate from each IMU of the at least two second IMUs” in lines 33-34, but it is not clear if this recitation is the same as, related to, or different from “second acceleration data and angular rate output by the second IMU” of claim 1, line 21.  If they are the same, consistent terminology should be used.  If they are different, their relationship should be made clear.  Also, if they are different, there is insufficient antecedent basis for “the acceleration data and angular rate from each IMU of the at least two second IMUs” of claim 1, lines 33-34 in this claim.
Claim 1 recites “a joint” line 35, but it is not clear if this recitation is the same as, related to, a subset of, or different from “two joints” of claim 1, line 5 and/or “a joint” of claim 1, line 29.  The relationship among these three recitations should be made clear.  
Claims 2 and 5 are rejected by virtue of their dependence from claim 1.
Claim 2 recites “the difference” in line 6, but it is not clear which of the recited differences from claim 1, line 27; claim 1, line 33; and claim 2, line 4 is being referenced.  Clarification is required. 
Claim 5 recites “the joint” in line 5, but it is not clear if this recitation is referring to “two joints” of claim 1, line 5, “a joint” of claim 1, line 29 “a joint” of claim 1, line 35.
Claim 9 recites “a second segments” inline 3, but it is not clear if this recitation is meant to be singular (i.e., “a second segment”) or plural (i.e., “second segments”).  Clarification is required.
Claim 9 recites “a subject” in line 3, but it is not clear if this recitation is the same as, related to, or different from “a subject” of claim 9, line 2.  If they are the same, “a subject” of claim 9, line 3 should be “the subject”.  If they are different, their relationship should be made clear; they should be clearly distinguished from each other; and any subsequent recitation of “the subject” should make it clear which subject is being referred to.
Claim 9 recites “a segment” in line 3, but it is not clear if this recitation is the same as, related to, or different from “a first segment” of claim 9, line 2 or “a second segments” of claim 9, line 3. The relationship among these recitations should be made clear.
Claim 9 recites “a second plurality of IMUs” in line 8, but it is not clear if this recitation is the same as, related to, or different from “a second plurality of IMUs” of claim 9, line 3.  If they are the same, “a second plurality of IMUs” of claim 9, line 8 should be “the second plurality of IMUs”.  If they are different, their relationship should be made clear; they should be clearly distinguished from each other; and any subsequent recitation of “the second plurality of IMUs” should make it clear which subject is being referred to.
Claim 9 recites “first acceleration information output by each IMU of the first plurality of IMUs” in line 14, but it is not clear if this recitation is the same as, related to, or different from “acceleration data and angular rate from each IMU of the first plurality of IMUs” of claim 9, line 13.  The relationship between these recitations should be made clear.
Claim 9 recites “comparing the acceleration data and angular rate from each IMU of the first plurality of IMUs” in lines 15-16, but it is not clear what is being compared.  Is the  acceleration data being compared with the angular rate for each IMU of the first plurality of IMUs? Or, is the acceleration data from one of the IMUs of the first plurality of IMUs being compared to the acceleration data from another of the first plurality of IMUs, and is the angular rate from the one of the IMUs of the first plurality of IMUs being compared to the angular rate from the another of the first plurality of IMUs? 
Claim 9 recites “comparing the acceleration data and angular rate from each IMU of the second plurality of IMUs” in lines 23-24, but it is not clear what is being compared.  Is the  acceleration data being compared with the angular rate for each IMU of the second plurality of IMUs? Or, is the acceleration data from one of the IMUs of the second plurality of IMUs being compared to the acceleration data from another of the second plurality of IMUs, and is the angular rate from the one of the IMUs of the second plurality of IMUs being compared to the angular rate from the another of the second plurality of IMUs? 
Claim 9 recites “a joint” line 31, but it is not clear if this recitation is the same as, related to, a subset of, or different from “two joints” of claim 9, line 4.  The relationship between these two recitations should be made clear.
Claim 9 recites “the first reference location” in line 35 and “the second reference location” in line 35 in which there are insufficient antecedent bases for these limitations in the claim.  Also, it is not clear where these locations are or what they are meant to mean.
Claims 15-16 and 22-27 are rejected by virtue of their dependence from claim 1.
Claim 22 recites “the one or more joints” in line 5, but it is not clear if this recitation of claim 22 is the same as, related to, or different from “two joints” of claim 9, line 4  and/or “a joint” line 31. If they are different, the relationship among these recitations should be made clear, they should be clearly distinguished from each other, and any subsequently mention of any of the recitations should be clear which recitation is being referenced.
Claim 22 recites “at least one of the plurality of images” in line 8, but it is not clear if this recitation is the same as, related to, or different from “at least one of the plurality of images” of claim 22, line 4.  If they are the same “at least one of the plurality of images” in line 8 should be “the at least one of the plurality of images”.  If they are different, the relationship among these recitations should be made clear, they should be clearly distinguished from each other, and any subsequently mention of any of the recitations should be clear which recitation is being referenced.
Claim 22 recites “overlaying a geometric volume over at least one of the plurality of images at and anatomically correct position of the subject in the at least one of the plurality of images” in lines 8-9, which is so grammatically awkward that is meaning is not clear.  Clarification is required.
Claims 23-25 are rejected by virtue of their dependence from claim 22.
Claim 26 recites “a plurality of the image capturing devices” in line 3, but it is not clear if this recitation is the same as, related to, or different from “an image capturing device” of claim 15, line 2. Up to this point, it has not been established in the claim that there was more than one imaging capturing device so as to justify the term “the image capturing devices”.  Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0217998 (Mahfouz)(previously cited), in view of DE 102007000583 (Ando)(previously cited), and further in view of U.S. Patent Application Publication No. 2014/0243686 (Kimmel)(previously cited), and further in view of WO 2015/1164456 (Agrawal).
Mahfouz teaches the steps of initializing a first plurality of inertial measurement units (IMUs) and a second plurality of IMUs (FIGS. 5A-5C and paragraphs 0009, 0075-0080 of Mahfouz; the first inertial monitoring unit and the second inertial monitoring unit undergo initialization); attaching the first plurality of IMUs to a first segment of a subject and the second plurality of IMUs to a second segment of the subject (abstract, FIGS. 20 and 26, and paragraph 0009 of Mahfouz; the first inertial monitoring unit coupled to a thigh, the second inertial monitoring unit is coupled to a shank); obtaining data from the first plurality of IMUs and the second plurality of IMUs as the subject performs a motion (paragraphs 0010, 0043-0044, 0053, 0063, 0073, 0102, 0106-0107, 0146, 0155, and 0158 of Mahfouz; collecting data indicative of the detected motion in the first inertial monitoring unit and data indicative of the detected motion in the second inertial monitoring unit); and determining an absolute position of the first segment and the second segment based on the data (abstract and paragraphs 0071-0075, 0100-0102, 0107, 0152-0156, and 0168 of Mahfouz).
With respect to the first acceleration information being recorded in a continuous manner after recordation of the first initial orientation information and the second acceleration information being recorded in a continuous manner after recordation of the second initial orientation information, Mahfouz teaches real-time monitoring (paragraph 0002 of Mahfouz).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to record in real-time the first acceleration information after recordation of the first initial orientation information and record in real-time the second acceleration information after recordation of the second initial orientation information so as to detect changes over time.
Ando teaches the use of averaging adjacent sensors to arrive at a composite reading (page 5 of the previously supplied English translation of Ando).  Kimmel teaches its applicability to detecting movements/positions of a user’s body (paragraph 0229 of Kimmel). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place adjacent IMU units next to each other on the body segments and averaging readings so as to achieve a more stable value. 
Mahfouz teaches that the units are placed on a rotating rate table in an initial known static orientation or pose for calibration. Agrawal teaches that a camera based motion capture system is a suitable substitute for a calibration fixture (paragraph 0078). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a camera based motion capture system for calibration of the IMUs since it is a simple substitution of one known element for another to obtain predictable results.
With respect to claim 1, the combination teaches or suggest a method comprising: 
placing at least two first inertial measurement units (IMUs) on a first segment of a subject and at least two second IMUs on a second segment of a subject in a predetermined orientation, wherein a segment is defined as being between two joints of the subject (placing the IMU on the first and second segments of the limb; abstract, FIGS. 20, 23A, 24A, and 26, and paragraph 0009 of Mahfouz; the first inertial monitoring unit coupled to a thigh; the second inertial monitoring unit is coupled to a shank; there is a knee therebetween); 
calibrating the at least two first IMUs and the at least two second IMUs on the first segment and the second segment of the subject prior to initialization of the at least two first IMUs and the at least two second IMUs, wherein the calibrating includes obtaining, via optical reference localization, a first reference location of the at least two first IMUs and a second reference location of the at least two second IMUs (using the camera based motion capture system for calibration); 
recording a first initial orientation information of the at least two first IMUs placed in a first initialization position at a first initialization location (paragraphs 0045, 0100, 0104, and 0134-0135, 0152-0154 of Mahfouz; the first inertial monitoring units undergo initialization); 
recording a second initial orientation information of the at least two second IMUs placed in a second initialization position at a second initialization location (paragraphs 0045, 0100, 0104, and 0134-0135, 0152-0154 of Mahfouz; the second inertial monitoring units undergo initialization); 
recording first acceleration data and angular rate output by the at least two first IMUs in a continuous manner after the recordation of the first initial orientation information of the at least two first IMUs (paragraphs 0010, 0043-0044, 0053, 0063, 0073, 0102, 0106-0107, 0146, 0155, and 0158 of Mahfouz; collecting acceleration data and angular rate from the first inertial monitoring units; real-time monitoring of Mahfouz);
recording second acceleration data and angular rate output by the second IMU in a continuous manner after the recordation of the second initial orientation information of the second IMU (paragraphs 0010, 0043-0044, 0053, 0063, 0073, 0102, 0106-0107, 0146, 0155, and 0158 of Mahfouz; collecting acceleration data and angular rate from the second inertial monitoring units; real-time monitoring of Mahfouz); 
determining a first absolute location of the first segment with respect to the first initialization location based on the first acceleration data and angular rate, the first reference location, and the first initial orientation information, wherein differences are resolved between the acceleration data and angular rate from each IMU of the at least two first IMUs to determine kinematics of the first segment with respect to a joint of the subject based on the first absolute location (abstract and paragraphs 0071-0075, 0100-0102, 0107, 0152-0156, and 0168 of Mahfouz; the output signals generated by the inertial monitoring units may be referenced to the global coordinate system 150 to determine absolute position); 
determining a second absolute location of the second segment with respect to the second initialization location based on the second acceleration data and angular rate, the second reference location, and the second initial orientation information (abstract and paragraphs 0071-0075, 0100-0102, 0107, 0152-0156, and 0168 of Mahfouz; the output signals generated by the inertial monitoring units may be referenced to the global coordinate system 150 to determine absolute position); 
wherein differences are resolved between the acceleration data and angular rate from each IMU of the at least two second IMUs to determine kinematics of the second segment with respect to a joint of the subject based on the second absolute location (abstract and paragraphs 0009, 0063, 0071-0075, 0100-0102, 0107, 0152-0156, 0160, and 0168 of Mahfouz).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz, in view of Ando, and further in view of Kimmel, and further in view of Agrawal, in view of U.S. Patent No. 9,149,222 (Zets)(previously cited).
Mahfouz teaches recording a first initial orientation information of the first IMU placed in a first initialization position at a first initialization location (paragraphs 0045, 0100, 0104, and 0134-0135, 0152-0154 of Mahfouz; the first inertial monitoring unit undergoes initialization). Mahfouz also teaches that each iteration of the determined pose is registered and saved for calculating next iteration in the algorithm (Block 412; paragraph0145 of Mahfouz). Zets teaches the rezeroing at the start of a set of predetermined motions (col. 37, lines 1-30 of Zets).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rezero the IMUs at the start of every iteration of predetermined motions so that the motions can be more readily compared with each other.  
With respect to claim 2, the combination teaches or suggest recording a first final orientation information of the at least two first IMUs at the first initialization location; determining a difference between the first final orientation information and the first initial orientation information; and adjusting the first absolute location based on the difference (registering, saving, and rezeroing for the next iteration in the algorithm). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz, in view of Ando, and further in view of Kimmel, and further in view of Agrawal, in view of U.S. Patent Application Publication No. 2012/0291563 (Schrock)(previously cited).
Schrock teaches the step of placing a force sensor at a contact point on the subject, the force sensor configured to obtain pressure information with respect to pressure applied to a surface by the contact point (paragraphs 0056, 0061, and 0064 of Schrock); and wherein the kinematics of the first segment and the second segment with respect to the joint are further based on the pressure information (paragraphs 0019-0020 and 0137-0140 of Schrock).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the step of placing a force sensor at a contact point on the subject, the force sensor configured to obtain pressure information with respect to pressure applied to a surface by the contact point; wherein the kinematics of the first segment and the kinematics of the second segment with respect to the joint of the subject are further based on the pressure information because it would provide a fuller picture of the subject’s motion.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz, in view of Ando, and further in view of Kimmel, and further in view of JP 3626171 (Shimazu).  Citations to Shimazu will refer to the accompanying English machine translation.
Mahfouz teaches the steps of obtaining data from a first IMU and a second IMUs as the subject performs a motion (paragraphs 0010, 0043-0044, 0053, 0063, 0073, 0102, 0106-0107, 0146, 0155, and 0158 of Mahfouz; collecting data indicative of the detected motion in the first inertial monitoring unit and data indicative of the detected motion in the second inertial monitoring unit); and determining an absolute position of the first segment and the second segment based on the data (abstract and paragraphs 0071-0075, 0100-0102, 0107, 0152-0156, and 0168 of Mahfouz).
Ando teaches the use of averaging adjacent sensors to arrive at a composite reading (page 5 of the English translation of Ando).  Kimmel teaches its applicability to detecting movements/positions of a user’s body (paragraph 0229 of Kimmel). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place adjacent IMU units next to each other on the body segments and averaging readings so as to achieve a more stable value. 
Shimazu discloses the removal of data points when they are determined to be abnormal when compared to previous and subsequent data (pages 4-5 of Shimazu). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compare measurement readings with previous and subsequent data to determine if a reading is abnormal and remove the reading if it is abnormal so as to have more stable results.
With respect to claim 9, the combination teaches or suggests a method comprising: 
placing a first plurality of inertial measurement units (IMUs) on a first segment of a subject and a second plurality of IMUs on a second segments of a subject, wherein a segment is defined as being between two joints of the subject (placing the IMU on the first and second segments of the limb (abstract, FIGS. 20, 23A, 24A, and 26, and paragraph 0009 of Mahfouz; the first inertial monitoring unit coupled to a thigh; the second inertial monitoring unit is coupled to a shank; there is a knee therebetween)
recording a first initial orientation information of the first plurality of IMUs placed on a first initialization position at a first initialization location (paragraph 0152-0154 of Mahfouz; the position data was zeroed at the initial pose to nullify orientations); 
recording a second initialization orientation information of a second plurality of IMUs placed in a second initialization position at a second initialization location (paragraph 0152-0154 of Mahfouz; the position data was zeroed at the initial pose to nullify orientations);
obtaining acceleration data and angular rate from each IMU of the first plurality of IMUs (paragraphs 0010, 0043-0044, 0053, 0063, 0073, 0102, 0106-0107, 0146, 0155, and 0158 of Mahfouz; collecting acceleration data and angular rate from the first inertial monitoring units); 
recording first acceleration information output by each IMU of the first plurality of IMUs (paragraphs 0010, 0043-0044, 0053, 0063, 0073, 0102, 0106-0107, 0146, 0155, and 0158 of Mahfouz; collecting acceleration data from the first inertial monitoring units); 
comparing the acceleration data and angular rate from each IMU of the first plurality of IMUS (compare measurement readings with previous and subsequent data to determine if a reading is abnormal and remove the reading if it is abnormal);
resolving differences between the angular rates from each IMU of the first plurality of IMUS to determine a common angular velocity of the first segment (obtaining an average angular velocity from adjacent IMUs); 
recording second acceleration information output by each IMU of the second plurality of IMUs (paragraphs 0010, 0043-0044, 0053, 0063, 0073, 0102, 0106-0107, 0146, 0155, and 0158 of Mahfouz; collecting acceleration data from the second inertial monitoring units); 
obtaining acceleration data and angular rate from each IMU of the second plurality of IMUs (paragraphs 0010, 0043-0044, 0053, 0063, 0073, 0102, 0106-0107, 0146, 0155, and 0158 of Mahfouz; collecting acceleration data and angular rate from the second inertial monitoring units); 
comparing the acceleration data and angular rate from each IMU of the second plurality of IMUs (compare measurement readings with previous and subsequent data to determine if a reading is abnormal and remove the reading if it is abnormal); 
resolving differences between the angular rates from each IMU of the second plurality of IMUs to determine a common angular velocity of the second segment (obtaining an average angular velocity from adjacent IMUs); 
using the common angular velocity of the first segment in combination with the first acceleration information to determine an orientation of the first segment (abstract and paragraphs 0009, 0045, 0063, 0071-0075, 0100-0104, 0107-0108, 0152-0156, 0160, and 0168 of Mahfouz using the average angular velocity); 
using the common angular velocity of the second segment in combination with the second acceleration information to determine an orientation of the second segment (abstract and paragraphs 0009, 0045, 0063, 0071-0075, 0100-0104, 0107-0108, 0152-0156, 0160, and 0168 of Mahfouz  using the average angular velocity); 
determining kinematics of the first segment and the second segment with respect to a joint of the subject using the common angular velocities (abstract and paragraphs 0009, 0063, 0071-0075, 0100-0104, 0107-0108, 0152-0156, 0160, and 0168 of Mahfouz using the average angular velocity); and
determining a first absolute location of the first segment and a second absolute location of the second segment based on the first acceleration information and second acceleration information, the first reference location and the second reference location, and the first initial orientation information and second initial orientation information (abstract and paragraphs 0071-0075, 0100-0102, 0107, 0152-0156, and 0168 of Mahfouz; the output signals generated by the inertial monitoring units 48A, 48B may be referenced to the global coordinate system 150 to determine absolute position).

Claims 15-16 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz, in view of Ando, and further in view of Kimmel, and further in view of Shimazu, and further in view of U.S. Patent Application Publication No. 2013/0222565 (Guerin)(previously cited), and further in view of U.S. Patent Application Publication No. 2010/0131113 (Even-Zohar)(previously cited), and further in view of U.S. Patent Application Publication No. 2012/0183179 (Susca)(previously cited).
Guerin teaches the step of obtaining a plurality of images, each of the first plurality of IMUs being in one or more of the plurality of images (paragraphs 0009-0010 and 0038-0041 of Guerin); displaying at least one of the plurality of images (paragraphs 0012 and 0034-0035 of Guerin); identifying one or more joints of the subject in the at least one of the plurality of images (paragraphs 0033-0034 and 0040-0044 of Guerin); and determining a skeletal model (paragraphs 0033-0034 and 0040-0044 of Guerin).  Even-Zohar teaches the projection of the skeletal model over the subject in the at least one of the plurality of images (paragraph 0088 and FIG. 2 of Even-Zohar).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain a plurality of images, each of the first plurality of IMUs being in one or more of the plurality of images; displaying at least one of the plurality of images; identify one or more joints of the subject in the at least one of the plurality of images; and project a skeletal model over the subject in the at least one of the plurality of images so as to provide real time visual feedback of the readings in a way to easily visualize and compare the positions of the subject and/or to provide real time visual feedback of the readings with real-world reference frames.
Susca teaches the steps of obtaining global positioning system location of an image capturing device and capturing at least one or the plurality or images using the image capturing device (paragraphs 0018-0020 and 0030 of Susca).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain a global positioning system (GPS) location of an image capturing device; and capturing the plurality of images using the image capturing device so as to provide additional data to the user regarding the location of the images taken by the camera.
With respect to claim 15, the combination teaches or suggests obtaining a global positioning system (GPS) location of an image capturing device; and capturing a plurality of images using the image capturing device (the above 103 analysis). 
With respect to claim 16, the combination teaches or suggests placing the image capturing device in a fixed location of a known position; wherein the GPS location of the image capturing device is the fixed location (the above 103 analysis; paragraphs 0013-0016 and 0019-0022 and 0033-0036 of Susca). 
With respect to claim 26, the combination teaches or suggests that capturing the plurality of images comprises: capturing the plurality of images using a plurality of the image capturing devices such that each IMU of the first plurality of IMUs is in at least two of the plurality of images (the above 103 analysis; paragraphs 0009-0010 and 0038-0041 of Guerin). 
With respect to claim 27, the combination teaches or suggests determining an image-based absolute position of the first segment based on the GPS location of the image capturing device; and modifying the first absolute position of the first segment based on the image-based absolute position (the above 103 analysis; paragraphs 0013-0016 and 0019-0022 and 0033-0036 of Susca).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz, in view of Ando, and further in view of Kimmel, and further in view of Shimazu, and further in view of Guerin, and further in view of Even-Zohar, and further in view of U.S. Patent Application Publication No. 2012/0183939 (Aragones)(previously cited), and further in view of U.S. Patent Application Publication No. 2012/0130203 (Stergiou) (previously cited).
Guerin teaches the step of obtaining a plurality of images, each of the first plurality of IMUs being in one or more of the plurality of images (paragraphs 0009-0010 and 0038-0041 of Guerin); displaying at least one of the plurality of images (paragraphs 0012 and 0034-0035 of Guerin); identifying one or more joints of the subject in the at least one of the plurality of images (paragraphs 0033-0034 and 0040-0044 of Guerin); and determining a skeletal model (paragraphs 0033-0034 and 0040-0044 of Guerin).  Even-Zohar teaches the projection of the skeletal model over the subject in the at least one of the plurality of images (paragraph 0088 and FIG. 2 of Even-Zohar).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain a plurality of images, each of the first plurality of IMUs being in one or more of the plurality of images; displaying at least one of the plurality of images; identify one or more joints of the subject in the at least one of the plurality of images; and project a skeletal model over the subject in the at least one of the plurality of images so as to provide real time visual feedback of the readings in a way to easily visualize and compare the positions of the subject and/or to provide real time visual feedback of the readings with real-world reference frames.
Mahfouz disclose instructing the subject to perform motions for analysis (paragraphs 0151-0154 of Mahfouz). Aragones discloses the use of an avatar overlay as a suitable method of instruction (paragraphs 0085, 0087-0088, 0091-0092, 0094, 0096, 0098, 0104-0105, 0107-0110, 0115, and 0117 of Aragones) so as to provide feedback to the subject as to proper form.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an avatar overlay in the combination since it provides instruction to the subject while providing feedback as to the proper form.  
Stergiou discloses that an avatar may reflect the height and weight of the subject (paragraph 0068 of Stergiou). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the avatar overlay in the combination reflect the height and weight of the subject since it is a simple substitution of one known element for another to obtain predictable results and/or so that the avatar is more comparable to the image of the subject.
With respect to claim 22, the combination teaches or suggests obtaining a plurality of images, each of the first plurality of IMUs, the first segment of the subject, and the second segment of the subject being one or more of the plurality of images (see the above 103 analysis with respect to Guerin); displaying at least one of the plurality of images (see the above 103 analysis with respect to Guerin); identifying the one or more joints of the subject in the at least one of the plurality of images (see the above 103 analysis with respect to Guerin); projecting a skeletal model corresponding to the one or more identified joints of the subject over the subject in the at least one of the plurality of images (see the above 103 analysis with respect to Guerin and Even-Zohar); and overlaying a geometric volume over at least one of the plurality of images at and anatomically correct position of the subject in the at least one of the plurality of images, the geometric volume being based on anthropometric information corresponding to a height or a weight of the subject such that the geometric volume comprises an estimated outline of the subject based on the height or weight of the subject which is overlaid over the first segment and the second segment of the subject in the at least one of the plurality of images (see the above 103 analysis with respect to Aragones and Stergiou). 
With respect to claim 23, the combination teaches or suggests providing a prompt to identify the one or more joints of the subject in the at least one of the plurality of images; and receiving an identification of the one or more joints of the subject (paragraphs 0040-0043 and 0071-0072 of Guerin).

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz, in view of Ando, and further in view of Kimmel, and further in view of Shimazu, and further in view of Guerin, and further in view of Even-Zohar, and further in view of Aragones, and further in view of Stergiou and further in view of U.S. Patent Application Publication No. 2015/0145296 (Hotary)(previously cited).
Hotary teaches the step of providing a prompt to input anthropometric information (paragraph 0012 and 0087-0089 of Hotary) wherein at least one of the skeletal model and the geometric shape is based on the anthropometric information of the subject (paragraph 0008, 0012, 0087-0089, and 0121 of Hotary).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a prompt to input the height or weight of the subject as anthropometric information; and receive the height or weight of the subject; wherein at least one of the skeletal model and the geometric volume is based on the anthropometric information because it would permit the generation of a customized skeletal model for more accurate recommendations.
With respect to claim 24, the combination teaches or suggests providing a prompt to input the height or weight of the subject as the anthropometric information; and receiving the height or weight of the subject; wherein at least one of the skeletal model and the geometric volume is based on the anthropometric information (see the above 103 analysis; inputting the height and weight for the avatar overlay). 
With respect to claim 25, the combination teaches or suggests providing a prompt to adjust the geometric volume to align the geometric volume with an actual outline of the subject; receiving an input to adjust the geometric volume; and adjusting the geometric volume based on the input (see the above 103 analysis with respect to Aragones and Stergiou; inputting the height and weight for the avatar overlay). 

Response to Arguments
The Applicant’s arguments filed 10/10/2022 have been fully considered.
Claim objections
In view of the claim amendments filed on 10/10/2022, the previous claim objections are withdrawn.
35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph
The claim rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, that were necessitated by the claim amendments filed on 10/10/2022.
With respect to claim 22, the Applicant did not address the clarity issue with respect to “the one or more joints” in line 5 by amendment or argument.  The Examiner cannot find a reason to withdraw the rejection.
Prior art rejection
With respect to claims 1-2, 5, 9, 15-16, and 22-27, there are new grounds of prior art rejections that were necessitated by the claim amendments filed on 10/10/2022.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW KREMER/Primary Examiner, Art Unit 3791